Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting inmates from possessing over $20 in postage stamps, prison contraband and controlled substances. At his disciplinary hearing, petitioner pleaded guilty to the charge involving possession of an excessive amount of stamps and admitted that the contraband items were his with an explanation as to why he did not consider them contraband.
In this proceeding, petitioner challenges only that portion of the determination finding him guilty of possessing controlled substances. As set forth in the misbehavior report, a search of petitioner’s cell divulged three separate substances that were subsequently identified by laboratory testing as heroin, *816marihuana and LSD. The positive test results and the misbehavior report were introduced in evidence at petitioner’s disciplinary hearing and, together with petitioner’s limited admission of guilt, were sufficient to constitute substantial evidence supporting the determination under review. Although petitioner contends that the three forms submitted to request testing of the suspected contraband substances found in his cell were improperly completed (see 7 NYCRR 1010.4 [b]), our review discloses that the information entered there was sufficient to satisfy the applicable regulatory requirements and established an unbroken chain of custody of the substances confiscated from petitioner’s cell (see generally Matter of Medina v Portuondo, 298 AD2d.733; Matter of Martinez v Selsky, 290 AD2d 789, 790). We have considered the remaining issues and find them to be without merit.
Crew III, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.